DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, line 6 – “the first polarization” is presumed to be intended as “the first linear polarization” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (US 7,411,637).

claim 1, Weiss discloses an illumination system (see Fig. 1), comprising:
a light source (112) emitting light (110) having a first linear polarization (e.g., X, Figs. 1C, 1F) and a second linear polarization (e.g., Y, Figs. 1C, 1F);
a first linear polarizer (102);
a first converter (104) configured to convert at least a portion of light (114, Figs. 1A-1C; 140, Figs. 1D-1F) transmitted through the first linear polarizer (102) to light (116, Figs. 1A-1C; 144, Figs. 1D-1F) having a first handed polarization (146, Fig. 1E);
a second converter (104, on return path of light) configured to convert light (118, Figs. 1A-1C; 148, Figs. 1D-1F) having a second handed polarization (150, Fig. 1E) to light (152, Fig. 1E) having the first linear polarization (154, Fig. 1E); and
a second linear polarizer (102, on return path of light) positioned to receive light (152) transmitted by the second converter (104),
wherein at least one of the first linear polarizer and the second linear polarizer (102) are selectively switchable (col. 13, lines 4-33) between (i) a first condition in which light having the first linear polarization and light having the second linear polarization is transmitted (see Figs. 1A-1C) and (ii) a second condition in which light of the first linear polarization (X) is not transmitted and light of the second linear polarization (Y) is transmitted (see Figs. 1D-1F).

Regarding claim 4, Weiss discloses wherein at least one of the first linear polarizer and the second linear polarizer (102) comprises a liquid crystal polarizer configured to switch between the first condition and the second condition (col. 12, lines 34-43 and col. 13, lines 4-33).

claim 5, Weiss discloses wherein the liquid crystal polarizer comprises host liquid crystal molecules and guest dichroic dye molecules (col. 9, lines 38-48 and col. 12, lines 35-37).

Regarding claim 6, Weiss discloses wherein at least one of the first converter and the second converter (104) comprises a quarter-wave retarder (see Fig. 1 and col. 12, lines 45-46).

Regarding claim 7, Weiss discloses wherein the second converter (104) and the second linear polarizer (102) are incorporated into at least one of eyewear, goggles, glasses, headwear, a helmet, a visor, a face shield, a viewing window, glasses, an optical filter for an imaging device, a lens of an imaging device, and a display screen (col. 1, lines 7-14 and col. 15, line 62 – col. 16, line 3).

Regarding claim 8, Weiss discloses an illumination system for selectively reducing glare (see Fig. 1), comprising:
a light source (112) emitting light (110) having a first linear polarization (e.g., X, Figs. 1C, 1F) and a second linear polarization (e.g., Y, Figs. 1C, 1F);
a first linear polarizer (102) configured to transmit light (114, Figs. 1A-1C; 140, Figs. 1D-1F) of the second linear polarization (Y) and selectively transmit light of the first linear polarization (X) in a first condition (see Figs. 1A-1C) and not transmit light of the first polarization (X) in a second condition (see Figs. 1D-1F);

a second converter (104, on return path of light) configured to convert light (148) having a second handed polarization (150, Fig. 1E) to light (152) having the first linear polarization (154, Fig. 1E), wherein the light of the second handed polarization is generated from specular reflectance (from 106) of the light (144) of the first handed polarization (146, Fig. 1E); and
a second linear polarizer (102, on return path of light) configured to transmit light (156) of the second linear polarization (Y) and not transmit light of the first linear polarization (X) (see Figs. 1D-1F and col. 15, lines 10-20).

Regarding claim 9, Weiss discloses wherein the second linear polarizer (102) comprises a liquid crystal polarizer configured to switch between the first condition and the second condition (col. 12, lines 34-43 and col. 13, lines 4-33).

Regarding claim 10, Weiss discloses wherein the liquid crystal polarizer comprises host liquid crystal molecules and guest dichroic dye molecules (col. 9, lines 38-48 and col. 12, lines 35-37).

Regarding claim 11, Weiss discloses wherein at least one of the first converter and the second converter (104) comprises a quarter-wave retarder (see Fig. 1 and col. 12, lines 45-46).

claim 12, Weiss discloses wherein the second converter (104) and the second linear polarizer (102) are incorporated into at least one of eyewear, goggles, glasses, headwear, a helmet, a visor, a face shield, a viewing window, glasses, an optical filter for an imaging device, a lens of an imaging device, and a display screen (col. 1, lines 7-14 and col. 15, line 62 – col. 16, line 3).

Regarding claim 13, Weiss discloses a method of illuminating an object to selectively reduce glare (see Fig. 1), the method comprising:
emitting light (110) having a first linear polarization (e.g., X, Figs. 1C, 1F) and a second linear polarization (e.g., Y, Figs. 1C, 1F);
transmitting at least light of the second linear polarization (142, Fig. 1E) to a first converter (104);
converting the transmitted light of the second linear polarization at the first converter (104) to light (144) having a first handed polarization (146, Fig. 1E);
receiving light (148) having a second handed polarization (150, Fig. 1E) generated from specular reflectance (from 106) of the light (144) of the first handed polarization (146, Fig. 1E);
converting the light of the second handed polarization by a second converter (104, on return path of light) to light (152) having the first linear polarization (154, Fig. 1E); and
outputting at least light (156) having the second linear polarization (see Figs. 1D-1F and col. 15, lines 10-20).

claim 14, Weiss discloses wherein the transmitting at least light of the second linear polarization to a first converter further comprises selectively not transmitting light of the first linear polarization (X) (see Figs. 1D-1F).

Regarding claim 15, Weiss discloses wherein the transmitting at least light of the second linear polarization to a first converter further comprises transmitting light (114) of the first linear polarization (X) (see Figs. 1A-1C).

Regarding claim 16, Weiss discloses wherein the outputting at least light of the second linear polarization further comprises selectively not transmitting light of the first linear polarization (X) (see Figs. 1D-1F and col. 15, lines 10-20).

Regarding claim 17, Weiss discloses wherein the outputting at least light of the second linear polarization further comprises transmitting light of the first linear polarization (X) (see Figs. 1A-1C).

Regarding claim 18, Weiss discloses wherein the outputting comprises outputting the converted light from at least one of eyewear, goggles, glasses, headwear, a helmet, a visor, a face shield, a viewing window, glasses, an optical filter for an imaging device, a lens of an imaging device, and a display screen (col. 1, lines 7-14 and col. 15, line 62 – col. 16, line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 7,411,637), as applied to claim 1 above, and further in view of Li et al. (US 2016/0266428), hereinafter “Li”.

Regarding claim 2, Weiss discloses wherein the first linear polarizer (102) is selectively switchable between (i) the first condition and (ii) the second condition (see Fig. 1 and col. 13, lines 4-33), and the second linear polarizer (102) is a polarizer configured to not transmit light of the first linear polarization (X) and transmit light of the second polarization (Y) (see Figs. 1D-1F).
Weiss fails to explicitly disclose the second linear polarizer is a static polarizer.
However, Li discloses an illumination system (see Figs. 1-5), wherein the second linear polarizer (60) is a static polarizer (see Figs. 3b, 5b and paras. [0030, 0044-0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second linear polarizer being a static polarizer, as in Li, into the illumination system of Weiss to decrease costs of the system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 7,411,637), as applied to claim 1 above, and further in view of Sharp Kabushiki Kaisha (GB 2314167), hereinafter “Sharp”.

Regarding claim 3, Weiss discloses wherein the second linear polarizer (102) is selectively switchable between (i) the first condition and (ii) the second condition (see Fig. 1 and col. 13, lines 4-33), and the first linear polarizer (102) is a polarizer configured to not transmit light of the first linear polarization (X) and transmit light of the second polarization (Y) (see Figs. 1D-1F).
Weiss fails to explicitly disclose the first linear polarizer is a static polarizer.
However, Sharp discloses an illumination system (see Figs. 1-12), wherein the first linear polarizer (10) is a static polarizer (see Figs. 1-3 and pp. 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first linear polarizer being a static polarizer, as in Sharp, into the illumination system of Weiss to decrease costs of the system.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 7,411,637), as applied to claim 13 above, and further in view of Ikehara et al. (US 2019/002090), hereinafter “Ikehara”.

Regarding claims 19-20, Weiss discloses the limitations of claim 13 above, but fails to explicitly disclose wherein the light having the first handed polarization is directed onto a human body, and wherein the specular reflectance is reflectance off of the human body.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light having the first handed polarization is directed onto a human body, and wherein the specular reflectance is reflectance off of the human body, as in Ikehara, into the method of Weiss to effectively use the illuminating method during a surgery for versatility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896